PER CURIAM:
This claim was submitted upon a written stipulation to the effect that the respondent is liable for damages in the sum of $610.48. On *269or about February 8, 1980, claimant was operating his 1972 Ford Mustang in an easterly direction on Interstate 64 in South Charleston, Kanawha County, West Virginia. While traveling on 1-64 claimant crossed a bridge owned and maintained by the respondent. On the bridge, claimant’s vehicle struck a loose metal expansion joint which burst a rear tire, causing the vehicle to go into a spin and strike a guardrail. As a result, the left quarter panel and door were damaged. The respondent’s negligence in failing to properly maintain the bridge was the proximate cause of the damages suffered by the claimant.
In view of the foregoing facts, the Court hereby finds the respondent liable, and makes an award to the claimant in the amount stipulated.
Award of $610.48.